Citation Nr: 1443400	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the left knee with previous meniscectomy.

2.  Entitlement to an effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the right knee with previous meniscectomy.

3.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee with previous meniscectomy prior to December 12, 2011, and in excess of 30 percent for left total knee replacement from February 1, 2013.

4.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee with previous meniscectomy prior to December 19, 2012, and in excess of 30 percent for right total knee arthroplasty from February 1, 2014.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for musculoligamentous strain of the left and right knees with previous meniscectomies, and assigned 10 percent ratings under Diagnostic Code 5261 pertaining to limitation of extension of the leg, effective June 19, 2009 (the date VA received the Veteran's reopened claim).

In an April 2012 rating decision, the RO discontinued the 10 percent rating assigned under Diagnostic Code 5261 for the Veteran's left knee strain, recharacterized the service-connected disability as total left knee replacement, and assigned a temporary total rating of 100 percent based on surgical or other treatment necessitating convalescence, effective December 12, 2011.  Thereafter, a 100 percent rating was assigned, effective February 1, 2012, and a 30 percent rating was assigned, effective February 1, 2013, under Diagnostic Code 5055 pertaining to knee replacement.

In a February 2013 rating decision, the RO discontinued the 10 percent rating assigned under Diagnostic Code 5261 for the Veteran's right knee strain, recharacterized the service-connected disability as total right knee arthroplasty, and assigned a temporary total rating of 100 percent based on surgical or other treatment necessitating convalescence, effective December 19, 2012.  Thereafter, a 100 percent rating was assigned, effective February 1, 2013, and a 30 percent rating was assigned, effective February 1, 2014, under Diagnostic Code 5055 pertaining to knee replacement.

In a May 2014 statement that accompanied a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he is unemployable due to his service-connected posttraumatic stress disorder, bilateral knee disability, bilateral hearing loss, and tinnitus.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's claim for higher initial ratings for his bilateral knee disabilities and, therefore, such issues has been included on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating).  

The Board notes that, in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a June 2014 Appellant's Brief submitted by his representative; VA outpatient treatment records dated through April 2012, which were considered in the April 2012 supplemental statement of the case; and a February 2013 rating decision that addresses the Veteran's right knee total arthroplasty.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains the Veteran's May 2014 claim for TDIU.  The remaining documents are either duplicative of the evidence in Virtual VA or the paper claims file, or are irrelevant to the issues on appeal.

The initial rating claims and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final April 1979 rating decision, the RO denied service connection for a bilateral knee condition, characterized as loose lateral collateral ligament of the right knee and bone island of the medial aspect of the left tibial cortex.  

2.  VA first received the Veteran's application to reopen his claims of entitlement to service connection for bilateral knee disorders on June 19, 2009. 

3.  VA received no communication that constitutes a formal or informal claim for service connection for a bilateral knee disorder between the issuance of the April 1979 rating decision and the receipt of the June 19, 2009 claim.

4.  In the March 2010 rating decision, the RO granted service connection for musculoligamentous strain of the left and right knees with previous meniscectomies, effective June 19, 2009, the date of receipt of the application to reopen the service connection claims.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied service connection for a bilateral knee condition, characterized as loose lateral collateral ligament of the right knee and bone island of the medial aspect of the left tibial cortex, is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  The criteria for an effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the left knee with previous meniscectomy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.151, 3.155, 3.400 (2013).

3.  The criteria for an effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the right knee with previous meniscectomy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Veteran was provided VCAA letters in July 2009 that advised him of the evidence and information necessary to substantiate his underlying service connection claims as well as his and VA's respective duties in obtaining evidence in support of such claim.  Such letter further informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the March 2010 rating decision, service connection for musculoligamentous strain of the left and right knees with previous meniscectomies was granted, effective June 19, 2009.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claims were granted and effective dates was assigned in the March 2010 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claims.  However, pertinent to his effective date claims, as the Veteran has been assigned the earliest possible effective dates under VA regulations, namely the date of receipt of his applications to reopen his claims for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that an effective date prior to the June 19, 2009 for the grant of service connection for musculoligamentous strain of the left and right knees with previous meniscectomies is warranted.  Specifically, as reported in his January 2011 notice of disagreement, he alleges that he should be granted an effective date in 1978, when he first filed a claim of entitlement to service connection for a bilateral disorder as the records needed to decide his original claim were not reviewed in the prior denial.  

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.  See also Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).

VA received the Veteran's initial claim of entitlement to service connection for a bilateral knee disorder on October 19, 1978.  In an April 1979 rating decision, the RO denied service connection for a bilateral knee condition, characterized as loose lateral collateral ligament of the right knee and bone island of the medial aspect of the left tibial cortex.  The RO found, after considering the evidence of record, that the Veteran did not have a bilateral knee condition incurred in or aggravated by service.  Importantly, while service treatment records (which were received in October 1978 and of record at the time of the April 1979 rating decision) showed a bilateral knee injury, the record, to include post-service VA examination reports conducted in January 1970 and November 1978, failed to demonstrate that the Veteran exhibited residuals of a bilateral knee injury.  Indeed, the latter VA examination found that physical examination of the Veteran's knees was essentially normal.  

In April 1979, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for bilateral knee disorders was received until June 19, 2009, when VA received his application to reopen such claims. Therefore, the April 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for bilateral knee disorders was received prior to the expiration of the appeal period stemming from the April 1979 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the RO obtained the Veteran's service personnel records in July 2010, subsequent to the issuance of the April 1979 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the previously unreviewed service personnel records are not relevant because they contain no information pertaining to the Veteran's claims for service connection for bilateral knee disorders.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

Following the receipt of the Veteran's application to reopen his previously denied claim, the RO granted service connection for musculoligamentous strain of the left and right knees with previous meniscectomies, effective June 19, 2009, in the March 2010 rating decision.  In this regard, such decision reflects that service connection was awarded based private medical records and a February 2010 VA examination received in connection with the June 2009 claim.  

Hence, there is simply no basis to assign an effective date prior to June 19, 2009, which is the date VA first received the Veteran's application to reopen his claims for service connection for bilateral knee disorders following the final April 1979 denial of such claims.  In this regard, VA received no communication that constitutes a formal or informal claim for service connection for a bilateral knee disorder between the issuance of the April 1979 rating decision and the receipt of the June 19, 2009 claim.

The Board recognizes the Veteran contention that an earlier effective date of October 1978, when VA received his original claim for service connection, is warranted as his records showed that he was seen in service for a bilateral knee injury.  However, such argument is insufficient to establish that the Veteran is entitled to an earlier effective date under governing laws and regulations.  The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, the Veteran was awarded service connection based on his June 19, 2009, claim.  Furthermore, the Court has held that, based on statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied.  Waddell, supra.

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for left and right knee disabilities is June 19, 2009, the date VA received the Veteran's application to reopen his claim of entitlement to service connection for bilateral knee disorders following the RO's final April 1979 denial.  See 38 C.F.R. 3.400(q), (r).  As such, the Veteran is not entitled to an earlier effective date and his claims must be denied.


ORDER

An effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the left knee with previous meniscectomy is denied.

An effective date prior to June 19, 2009, for the grant of service connection for musculoligamentous strain of the right knee with previous meniscectomy is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to his bilateral knee disability, the Veteran was most recently afforded a VA examination in February 2010.  Since such time, the Veteran has undergone total left and right knee replacements in December 2011 and December 2012, respectively.  There is no indication that he has been examined by VA subsequent to these surgeries. Therefore, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral knee disabilities.  See Snuffer v. Goober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities, to specifically include any records dated since June 2009.  In this regard, as discussed further below, it does not appear that post-operative reports and treatment records following the Veteran's August 2009 meniscectomies are of record.  Thereafter, any identified records, to include those from the Omaha, Nebraska, and Cheyenne, Wyoming, VA facilities dated from May 2012 to the present, should be obtained for consideration in the Veteran's appeal.

In ordering the aforementioned development, the Board is cognizant that the 10 percent evaluations of the Veteran's left knee and right knee strain with previous meniscectomies were discontinued as a result of his total left and right knee arthroplasties as of December 12, 2011 and December 19, 2012, respectively, and, consequently, the current examination obtained as a result of this remand will not address the severity of such disabilities.  The Board notes, however, as the examiner may comment upon the impact such has had on the Veteran's daily life and employability prior to his total knee replacements, the Board finds that such aspects of the Veteran's claims for higher initial ratings for his bilateral knee disability must be remanded.  Furthermore, there appear to be outstanding treatment records dated during the relevant evaluation period.  Indeed, the Veteran underwent bilateral knee meniscectomies in August 2009.  The post-operative reports and treatment records are not located in the claims file (paper or electronic).

Relevant to TDIU, as indicated in the Introduction, the Veteran submitted a claim for entitlement to TDIU.  The Board notes that the Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling; residuals of left total knee replacement, evaluated as 30 percent disabling; residuals of right total knee replacement, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  Therefore, for the time period on appeal, the Veteran has been awarded a 20 percent combined disability rating from June 19, 2009; a 50 percent combined disability rating from June 25, 2010; and a 70 percent combined disability rating from February 1, 2014.  

Accordingly, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim for a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his service-connected disabilities; in particular records regarding bilateral knee surgeries (meniscectomies) in August 2009 as well as any post-operative treatment records relevant to those 2009 surgeries from a Dr. S. Brown should be obtained.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Omaha and Cheyenne VA facilities dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss both the Veteran's right and left knee disabilities in terms of the applicable rating criteria discussing the following:

* the Veteran's range of motion, to include a measurement of where pain begins; 
* any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; 
* any instability that the Veteran experiences;  
* severity of the pain;
* any symptomatic scarring
* any ankyloses that the knees exhibit

The VA examiner should also discuss the effect the functional impact the Veteran's right and left knee disabilities have on his employment and activities of daily living.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

4.  After completing the foregoing development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his PTSD, left and right knee disabilities, tinnitus, and bilateral hearing loss on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD, left and right knee disabilities, tinnitus, and bilateral hearing loss on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


